                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

SANDY SMITH, JR. #544410                           CIVIL ACTION NO. 16-cv-0121

VERSUS                                             JUDGE FOOTE

KEITH DEVILLE                                      MAGISTRATE JUDGE HORNSBY


                              MEMORANDUM ORDER

       Sandy Smith, Jr. (“Petitioner”) was charged in Caddo Parish state court with several

drug crimes. He eventually pleaded guilty to possession of a firearm by a convicted felon

and two counts of possession of marijuana with intent to distribute. He reserved the right

to appeal the denial of a motion to suppress, and he pursued that appeal through the

Supreme Court of Louisiana’s writ denial in October 2015. Petitioner did not file a post-

conviction application in state court at that time. Instead, he quickly filed a Petition for

Writ of Habeas Corpus in this federal court.

       The State filed a response to the petition in September 2018, which made the petition

ripe for decision. Petitioner then filed in November 2018 a Motion to Stay (Doc. 29) in

which he stated that he had (unspecified) newly discovered evidence and had filed an

application for post-conviction relief in the state courts. He asked the court to stay this

habeas proceeding to await the exhaustion of those additional claims so that he could

attempt to amend his federal petition and add them.

       The stay and abeyance requested by Petitioner “should be available only in limited

circumstances.” Rhines v. Weber, 125 S.Ct. 1528 (2005). Courts should be cautious about
granting such stays because they undermine the AEDPA’s goal of streamlining federal

habeas proceedings by decreasing a petitioner’s incentive to exhaust all his claims in state

court prior to filing his federal petition. Id. A “stay and abeyance is appropriate when the

district court finds that there was good cause for the failure to exhaust the claim; the claim

is not plainly meritless; and there is no indication that the failure was for purposes of

delay.” Id.

       Petitioner could have filed his post-conviction application within one year of the

finality of his conviction after direct appeal. That would have tolled the federal limitations

period and allowed him to present in one petition claims exhausted on both direct appeal

and the post-conviction process. That is the procedure used by most habeas petitioners

who file in this court. Petitioner elected instead to immediately file his federal petition

rather than take the time to ensure that he had exhausted all claims he wished to present in

it. Petitioner may argue that he did not first file a post-conviction application because he

did not have the newly discovered evidence referenced in his motion to stay, but the motion

gives no hint as to the nature of that evidence or why it could not have been reasonably

discovered earlier.

       The burden is on Petitioner to show good cause to stay this case, which has already

been pending for more than three years. Petitioner does not give a detailed report as to the

status of his state post-conviction proceedings, but it could easily several months or even a

few years before all stages of those proceedings are completed, especially if they are as

convoluted as Petitioner’s direct appeal process, which was delayed and complicated by

various supplements and applications for rehearing. Accordingly, the best exercise of this

                                         Page 2 of 3
 
court’s discretion in these circumstances is to deny a stay and encourage proper exhaustion

of all claims before a habeas petitioner comes to federal court. Accordingly, Petitioner’s

Motion to Stay (Doc. 29) is denied.

        THUS DONE AND SIGNED in Shreveport, Louisiana, this 11th day of February,

2019.




                                       Page 3 of 3
 
